Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114 After Final Rejection

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/28/21 has been entered.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jones (US 3260236).
For claim 1, Jones teaches a maze for a small animal habitat, comprising:
a base (12) having a floor and a plurality of sidewalls (26), the floor including an upper surface having a plurality of slots (22) therein, and a bottom surface; and
a plurality of dividers (14,16) configured to be inserted into said slots, wherein:
each of the slots (22) is parallel to, and spaced apart from at least one other of the slots so that the dividers are configured to be positioned in a spaced apart, face to face relationship defining a maze pathway;

each of the dividers (14,16) has a notched bottom portion (44) configured to be removably secured in a respective one of said slots by a press or snap fit so that the maze pathway can be changed and reconfigured (see Figures 1-4 especially).
For claim 15, Jones teaches wherein the second direction is perpendicular to the first direction (implicit in Figure 1).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3260236) in view of Phelan (US 2006/0201440).
For claim 2, as described above, Jones discloses most of the claimed invention except for mentioning wherein said sidewalls include a plurality of grooves for receiving an edge of the plurality of dividers.
Phelan teaches an animal habitat comprising a base (20) having a floor and a plurality of sidewalls, the floor including an upper surface having a plurality of slots (70) therein and a bottom surface, and a plurality of dividers (60,62,64) configured to be inserted into said slots.  In addition, Phelan further teaches wherein said sidewalls include a plurality of grooves (70) for receiving an edge of the plurality of dividers (60,62,64).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewalls of Jones so as to include grooves, in view of the teaching of Phelan, so as to securely attach the dividers thereon.


For claim 8, as described above, Jones discloses most of the claimed invention except for mentioning upper maze and a lower maze, wherein each of the upper maze and lower maze include a lid coupled thereto.
Phelan teaches an animal habitat comprising a base (20) having a floor and a plurality of sidewalls, the floor including an upper surface having a plurality of slots (70) therein and a bottom surface, and a plurality of dividers (60,62,64) configured to be inserted into said slots.  In addition, Phelan further teaches wherein an upper maze and a lower maze (i.e., upper and lower containers are stacked together), wherein each of the upper maze and lower maze include a lid (14) coupled thereto (see [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the habitat of Jones so as to include a stackable container with a lid coupled thereto, in view of the teaching of Phelan, so as to facilitate the shipping and transporting of the habitat from one place to another.
For claims 4-6,9 and 10, as described above, Jones discloses most of the claimed invention except for mentioning wherein the bottom surface of the floor include a plurality of substantially L-shaped feet projecting therefrom, said substantially L-shaped feet positioned on a corner of two 
Phelan teaches an animal habitat comprising a base (20) having a floor and a plurality of sidewalls, the floor including an upper surface having a plurality of slots (70) therein and a bottom surface, and a plurality of dividers (60,62,64) configured to be inserted into said slots.  In addition, Phelan further teaches the upper maze having the bottom surface of the floor include a plurality of feet (54) projecting therefrom and the lower maze having a rib (52) projecting from each corner of the lid (14) and wherein the upper maze are configured to be received in a nesting relationship into an upper portion of the lower maze at the corner by adjoining feet (54) into rib (52), which is considered as a fastener stackable means functional equivalent to what is claimed in claims 4-6,9 and 10.  

For claim 7, Jones as modified by Phelan (emphasis on Phelan) further teach wherein the upper maze is configured to fully seat on the lower maze as the bottom surface of the floor of the upper maze comes to rest on a top edge of the sidewalls of the lower maze (see [0028]).
For claim 11, Jones as modified by Phelan (emphasis on Phelan) further teach a rib (52) projecting from each corner of the lid (14)(see Figure 2).
For claim 12, Jones as modified by Phelan (emphasis on Phelan) further teach wherein each of said substantially L-shaped feet are configured to be received in a nesting relationship within the confines of said rib (52)(see [0028]).

For claim 14, Jones as modified by Phelan (emphasis on Phelan) further teach wherein the upper maze is configured to fully seat on the lower maze as the bottom surface of the floor of the upper maze comes to matingly rest within the confines of the ribs on the lower maze lid (see [0028]).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644